Order entered June 7, 2021




                                   In The
                           Court of Appeals
                    Fifth District of Texas at Dallas
                             No. 05-21-00150-CV

                  IN RE TONY LAMAR VANN, Relator

         Original Proceeding from the 193rd Judicial District Court
                           Dallas County, Texas
                    Trial Court Cause No. DC-20-09117

                                  ORDER
                 Before Justices Molberg, Reichek, and Smith

     Based on the Court’s opinion of this date, relator’s petition for writ of

mandamus is DENIED.


                                         /s/   CRAIG SMITH
                                               JUSTICE